Citation Nr: 0933952	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  02-06 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to 
November 1975. 
 
This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the case in September 2004, December 2005, 
and December 2006 for further development. 


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as PTSD, is shown 
by the evidence to be causally linked to a stressor event in 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), upon the receipt of a complete 
or substantially complete application, VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).

In this decision the Board grants entitlement to service 
connection for PTSD, a determination that constitutes a 
complete grant of that benefit sought on appeal.  As such, 
the Board determines that no further action is required to 
comply with the VCAA and the implementing regulations.

II.  Service Connection for an Acquired Psychiatric Disorder, 
to include PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996). 

Under the laws administered by VA, service connection for 
PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f)(2).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether a Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). 

The Board has first considered the question of whether the 
Veteran has a confirmed diagnosis of a psychiatric disorder, 
to include PTSD.  

In a June 2006 written statement, the Veteran's VA 
psychiatrist stated that the Veteran had a diagnosis of PTSD.  
She stated that the Veteran worked as a medic while in 
military service and that as a result he was exposed to a 
high degree of traumatic stress.  She further noted that this 
resulted in combat-related nightmares, insomnia, depressed, 
anxious mood, and difficulties in social and occupational 
functioning.  (See also Letter from Dr. H.S. dated in 
September 2000; VA treatment records dated in April 2001 and 
July 2007).  The Board finds that the Veteran has a diagnosed 
disability of PTSD that is clearly indicated in recent VA 
medical records.

However, the Veteran's diagnosis of PTSD must be based upon 
either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted.  Thus, the question becomes whether the Veteran 
either engaged in combat with the enemy during service or 
experienced a corroborated in-service stressor upon which the 
diagnosis of PTSD is predicated. 

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Board observes that military records do not indicate that the 
Veteran was awarded combat-related citations such as the 
Purple Heart Medal or the Combat Ribbon, as indicated by his 
DD-214 Form.  Moreover, the Veteran's service treatment 
records do not suggest any wounds attributable to combat nor 
does the Veteran contend he engaged in combat.  For these 
reasons, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not engage in combat with 
the enemy during service.  

As such, the Board has considered whether the Veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor(s).  The Veteran reported that his alleged stressors 
include, but are not limited to, serving as a medic 
witnessing horribly disturbing wounds and deaths of fellow 
service members, to include the death of a named close friend 
who died as a result of a grenade explosion in either 
November 1970 or January 1971, as well as coming under 
incoming fire in May and June 1970 while stationed at Quang 
Tri.  He also alleges personal assault.  (See Appellant's 
Post-Remand Brief).  

The Veteran's service separation record (DD214) confirms 
service in Vietnam from April 1970 to April 1971.  His 
personnel records reflect that he was assigned as a medic to 
the "CO B (MED) 75th Spt Bn 1st of 5th INF Mechanized Div at 
Quang-Tri from o/a 1 May 70 until o/a 1 June 71."  (See 
Request for Verification o Vietnam Service dated August 31, 
72).  Since this evidence verifies the Veteran's MOS, this 
evidence is sufficient to find that he was exposed to 
stressors of being a medic witnessing horribly disturbing 
wounds and deaths of fellow service members, even without 
explicit documentation of the specific events.  See Pentacost 
v. Principi, 16 Vet. App. 124 (2002).  Thus, resolving all 
reasonable doubt in favor of the Veteran, the Board accepts 
that the reported in-service stressors are verified by the 
evidence of record.

Given the Veteran's PTSD diagnosis, his verified stressor of 
being a medic witnessing horribly disturbing wounds and 
deaths of fellow service members, and nexus of diagnosis to 
the in-service stressor, the Board finds that the criteria 
for service connection for an acquired psychiatric disorder, 
to include PTSD, have been met in this case.  The appeal is 
granted in full.  





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


